Case 2:19-cv-09628-MCS-AGR Document 104-1 Filed 06/10/21 Page 1 of 4 Page ID #:707




 1
     Eric Olson #37630
     Baker, Olson, LeCroy & Danielian
 2   100 W. Broadway #990
     Glendale, CA 91210
 3
     Tel: 818 502 5600
 4   Fax: 818 241 2653
     Email:      eoesq@boldlaw.com
 5

 6   ATTORNEYS FOR CHARLES L.
     LeCROY III as Successor Guardian ad Litem of M.S.
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   RELIASTAR LIFE INSURANCE                 )   NO. 2.19-CV-09628-MCS-AGRx
                                              )
13
     COMPANY                                  )
                   Plaintiff,                     DECLARATION OF ERIC OLSON IN
                                              )
14   vs.                                      )   SUPPORT OF MOTION BY CHARLES
                                              )   L. LeCROY III AS GAL OF M.S. TO
15   M.S. a minor by and through her          )   STAY PROCEEDINGS TO PROTECT
     guardian CHARLES L. LeCROY III,          )
16                                            )   5TH AMENDMENT RIGHTS OF M.S
     VAHE SAROYAN, MIHRAN                     )   Hearing:   July 12, 2021
17   PAPAZIAN, DOES 1-10,                     )   Time:       9:00 am
                                              )
                      Defendants.             )   Courtroom: 7C
18
                                              )               350 W. First St
19                                            )               Los Angeles, CA
                                              )   Hon. Mark C. Scarsi
20

21

22

23
     DECLARATION OF ERIC OLSON
24
     Eric Olson states:
25
     1.    I am a member of Baker, Olson, LeCroy & Danielian and one of the
26
     attorneys for Charles L. LeCroy III as Guardian ad Litem for M.S. in this case. All
27
     matters set forth herein are of my own first hand knowledge and I am competent
28




     DECLARATION OF ERIC OLSON IN SUPPORT OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO

                  STAY PROCEEDINGS TO PROTECT 5TH AMENDMENT RIGHTS OF M.S. 1
Case 2:19-cv-09628-MCS-AGR Document 104-1 Filed 06/10/21 Page 2 of 4 Page ID #:708




 1   to testify thereto unless otherwise stated. I make this declaration in support of
 2   the Motion to Stay Proceedings to Protect 5th Amendment Rights of M.S. .
 3   2.    The criminal matter referred to (LAPD Case) arises out of the complicated
 4   circumstances of which this case is a part. Nelli Gazaryan was the mother of
 5   M.S. (now 17 years old) and the wife of Defendant Vahe Saroyan, although she
 6   and Vahe Saroyan had a dissolution proceeding pending at the time of her death
 7   in April, 2019. During her lifetime she had purchased in her own name and paid
 8   for an insurance policy (which is the subject of this litigation) and a condominium
 9   (which is the subject of a proceeding in Los Angeles County Superior Court no.
10   19STPB07622 Estate of Nelli Ghazarian Spousal Property Petition.
11   3.    M.S. has, since her mother’s death, lived at the Condominium. Although
12   he contends in the State Court proceeding that he owns the Condominium, Vahe
13   Saroyan has, during the pendency of this litigation and especially in recent
14   months only occasionally sought to enter the condominium other than to deliver
15   food or for comparable purposes. There have, however, been occasional
16   arguments including shouting by Vahe Saroyan. Partial transcripts translated
17   into English are on file in this case (see Dkt 82-1). I was aware at the time that
18   there had been an incident on the night of March 29, 2021 but after a short
19   period nothing further had been heard of it. I have heard a recording of
20   Defendant Vahe Saroyan shouting loudly on that occasion.
21   4.    On May 26, 2021, the parties had engaged in the second of two mediation
22   sessions with Hon. Mary Thornton House (ret) which ended at a stalemate.
23   5.    On May 27, 2021 at 9:54, I received an email from Natalie Rodriguez, a
24   long time friend of Nelli Gazaryan and M.S. stating, “[M.S.] just called me right
25   now. Her father was standing over her head waking her up and forcing her to
26   come downstairs to talk to detectives!!” The memorandum of Charles L. LeCroy
27   of the events that morning states “She [M.S.] called me, then Natalie on a 3 way
28   call…[S]he went down with the two of us on a speakerphone. I identified myself


     DECLARATION OF ERIC OLSON IN SUPPORT OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO

                   STAY PROCEEDINGS TO PROTECT 5TH AMENDMENT RIGHTS OF M.S. 2
Case 2:19-cv-09628-MCS-AGR Document 104-1 Filed 06/10/21 Page 3 of 4 Page ID #:709




 1   and the officer wrote down all my info. He said he was there as a result of the
 2   report filed about the 3/29 incident, when she had reportedly thrown a Fabreeze
 3   bottle and a pill bottle and hit [Defendant herein Vahe Saroyan, her father] in the
 4   head.” “The officer said that he was not there to question her about that, but to
 5   offer the opportunity to enroll in a diversion program. If she did not choose the
 6   program ‘according to the LAPD policy and procedures’ he would arrest her,
 7   book her at Van Nuys, and then transport her to the juvenile facility at Sylmar,
 8   where they would decide next steps for her.” “With diversion, the charges would
 9   essentially be dropped. I clarified that she did not have to choose on the spot and
10   he gave her until Wednesday to decide” (I have personally heard a recording of
11   the material quoted by Mr. LeCroy above. By the end of that day we learned that
12   attorney Shepherd Kopp had been engaged to represent her in the criminal
13   proceedings and had gone to the Police Station.
14   6.    The attorney for Vahe Saroyan has represented to me on multiple
15   occasions that Vahe Saroyan has told the Los Angeles Police Department that
16   he does not wish to pursue the matter.
17   7.    In response to my requests for information on the status of the case as of
18   June 9, 2021, Mr. Kopp wrote me ““I sent an email to Det. Garcia yesterday
19   detailing much but not all of the exculpatory information that I know about. I told
20   him I would get him the rest of it next week, including citations to specific case
21   numbers…Even after I provide the additional information to him, I expect it will
22   take weeks if not months before we know if formal criminal charges will be
23   brought against [M.S.]” ***”All I have right now is the detective’s assurance that
24   he will ask his supervisor if they can make an exception to their policy and
25   request a non-detained petition from the DA”
26   8.    In my opinion (and in the expressed opinion of attorney Pat Harris,
27   attorney for the third Defendant, Mihran Papazian) the relationship between M.S.
28   and her father, Vahe Saroyan, will be a material part of the testimony presented


     DECLARATION OF ERIC OLSON IN SUPPORT OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO

                   STAY PROCEEDINGS TO PROTECT 5TH AMENDMENT RIGHTS OF M.S. 3
Case 2:19-cv-09628-MCS-AGR Document 104-1 Filed 06/10/21 Page 4 of 4 Page ID #:710




 1   and inevitably testimony about the incidents described above, including the
 2   incident of March 29, 2021 will be appropriate. Among the major factual issues
 3   will be the question of the date of separation between Nelli Ghazaryan and Vahe
 4   Saroyan, she having alleged in her dissolution petition that it was in 2013 and he
 5   alleged that it was in 2018. M.S. will be a key obvious witness on this question,
 6   among others.
 7   9.    On multiple occasions orally and in writing I have met and conferred with
 8   the attorney for Vahe Saroyan seeking a stipulation for a stay and she has
 9   declined. The attorney for Mihran Papazian has been present and supported my
10   discussion with the attorney for Vahe Saroyan as to the materiality and
11   importance of the testimony of M.S. to both parties.
12   I declare under penalty of perjury under the laws of the United States and the
13   State of California that the foregoing is true and correct. Executed on June 10,
14   2021 at Glendale, California.
15

16                                                __s/Eric Olson_______________
17                                                Eric Olson
18

19

20

21

22

23

24

25

26

27

28




     DECLARATION OF ERIC OLSON IN SUPPORT OF MOTION BY CHARLES L. LeCROY AS GAL OF M.S. TO

                  STAY PROCEEDINGS TO PROTECT 5TH AMENDMENT RIGHTS OF M.S. 4
